

116 S2894 RS: Federal Maritime Commission National Shipper Advisory Committee Act of 2019 
U.S. Senate
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 592116th CONGRESS2d SessionS. 2894[Report No. 116–299]IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Wicker introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationNovember 17, 2020Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo establish a National Shipper Advisory Committee.1.Short titleThis Act may be cited as the Federal Maritime Commission National Shipper Advisory Committee Act of 2019 .2.Advisory CommitteePart B of subtitle IV of title 46, United States Code, is amended by adding at the end the following:424National Shipper Advisory CommitteeSec.42401. Definitions.National Shipper Advisory Committee.42402. National Shipper Advisory Committee.Administration.42403. Administration.42401.DefinitionsIn this chapter:(1)CommissionThe term Commission means the Federal Maritime Commission.(2)CommitteeThe term Committee means the National Shipper Advisory Committee established by section 42402.42402.National Shipper Advisory Committee(a)EstablishmentThere is established a National Shipper Advisory Committee.(b)FunctionThe Committee shall advise the Federal Maritime Commission on policies relating to the competitiveness, reliability, integrity, and fairness of the international ocean freight delivery system.(c)Membership(1)In generalThe Committee shall consist of 24 members appointed by the Commission in accordance with this section.(2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.(3)RepresentationMembers of the Committee shall be appointed as follows:(A)Twelve members shall represent entities who import cargo to the United States using ocean common carriers.(B)Twelve members shall represent entities who export cargo from the United States using ocean common carriers.42403.Administration(a)MeetingsThe Committee shall, not less than once each year, meet at the call of the Commission or a majority of the members of the Committee.(b)Employee statusA member of the Committee shall not be considered an employee of the Federal Government by reason of service on such Committee, except for the purposes of the following:(1)Chapter 81 of title 5.(2)Chapter 171 of title 28 and any other Federal law relating to tort liability.(c)Acceptance of volunteer servicesNotwithstanding any other provision of law, a member of the Committee may serveVolunteer services required.— Notwithstanding any other provision of law, a member of the Committee shall serve on such committee on a voluntary basis without pay.(d)Status of members(1)In generalExcept as provided in paragraph (2), with respect to a member of the Committee whom the Commission appoints to represent an entity or group—(A)the member is authorized to represent the interests of the applicable entity or group; and(B)requirements under Federal law that would interfere with such representation and that apply to a special Government employee (as defined in section 202(a) of title 18), including requirements relating to employee conduct, political activities, ethics, conflicts of interest, and corruption, do not apply to the member.(2)ExceptionNotwithstanding subsection (b), a member of the Committee shall be treated as a special Government employee for purposes of the committee service of the member if the member, without regard to service on the committee, is a special Government employee.(e)Service on committee(1)Solicitation of nominationsBefore appointing an individual as a member of the Committee, the Commission shall publish a timely notice in the Federal Register soliciting nominations for membership on such Committee.(2)Appointments(A)In generalAfter considering nominations received pursuant to a notice published under paragraph (1), the Commission may appoint a member to the Committee.(B)ProhibitionThe Commission shall not seek, consider, or otherwise use information concerning the political affiliation of a nominee in making an appointment to the Committee.(3)Service at pleasure of the CommissionEach member of the Committee shall serve at the pleasure of the Commission.(4)Security background examinationsThe Commission may require an individual to have passed an appropriate security background examination before appointment to the Committee.(5)ProhibitionA Federal employee may not be appointed as a member of the Committee.(6)Terms(A)In generalThe term of each member of the Committee shall expire on December 31 of the third full year after the effective date of the appointment.(B)Continued service after termWhen the term of a member of the Committee ends, the member, for a period not to exceed 1 year, may continue to serve as a member until a successor is appointed.(7)VacanciesA vacancy on the Committee shall be filled in the same manner as the original appointment.(8)Special rule for reappointmentsNotwithstanding paragraphs (1) and (2), the Commission may reappoint a member of a committee for any term, other than the first term of the member, without soliciting, receiving, or considering nominations for such appointment.(f)Staff servicesThe Commission shall furnish to the Committee any staff and services considered by the Commission to be necessary for the conduct of the Committee’s functions.(g)Chair; Vice Chair(1)In generalThe Committee shall elect a Chair and Vice Chair from among the committee’s members.(2)Vice Chairman acting as ChairmanThe Vice Chair shall act as Chair in the absence or incapacity of, or in the event of a vacancy in the office of, the Chair.(h)Subcommittees and working groups(1)In generalThe Chair of the Committee may establish and disestablish subcommittees and working groups for any purpose consistent with the function of the Committee.(2)ParticipantsSubject to conditions imposed by the Chair, members of the Committee may be assigned to subcommittees and working groups established under paragraph (1).(i)Consultation, advice, reports, and recommendations(1)ConsultationBefore taking any significant action, the Commission shall consult with, and consider the information, advice, and recommendations of, the Committee if the function of the Committee is to advise the Commission on matters related to the significant action.(2)Advice, reports, and recommendationsThe Committee shall submit, in writing, to the Commission its advice, reports, and recommendations, in a form and at a frequency determined appropriate by the Committee.(3)Explanation of actions takenNot later than 60 days after the date on which the Commission receives recommendations from the Committee under paragraph (2), the Commission shall—(A)publish the recommendations on a public website; and(B)respond, in writing, to the Committee regarding the recommendations, including by providing an explanation of actions taken regarding the recommendations.(4)Submission to CongressThe Commission shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate the advice, reports, and recommendations received from the Committee under paragraph (2).(j)ObserversThe Commission may designate a representative to—(1)attend any meeting of the Committee; and(2)participate as an observer at such meeting.(k)TerminationThe Committee shall terminate on September 30, 2029..3.No funding AuthorizedNo additional funds are authorized to carry out this Act or the amendment made by this Act. November 17, 2020Reported with amendments